Broyles, C. J.
1. A motion for a new trial based upon alleged newly discovered evidence -is fatally defective unless accompanied by an affidavit of counsel for tbe movant that he “did not know of the existence of such evidence before the trial, and that the same could not have been discovered by the exercise of ordinary diligence.” Civil Code (1910), § 6086. This ruling disposes of the amendment to the motion for a new trial.
2. The general grounds of the motion for a new trial, not having been argued or insisted upon in the brief of counsel for the plaintiff in error, are treated as abandoned.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.